Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 9, 2019

                                       No. 04-18-00864-CV

                                      Ernest C. TREVINO,
                                            Appellant

                                                 v.

  ENERGY LAND TEXAS, LP, Summit Capital LLC (Both Subsidiary Companies under
Westport Capital Partners LLC), Individually Managing Partner Kevin McTavish, The Estate of
                              Jack Wood, Executor Pat White,
                                         Appellees

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 18-07-0652-CVA
                          Honorable Russell Wilson, Judge Presiding

                                          ORDER
        Appellant timely filed a pro se motion seeking appellate review of the trial court’s order
overruling his claim of indigence. See TEX. R. CIV. P. 145(g). The trial court clerk and court
reporter are therefore required to prepare, certify, and file without advance payment of costs a
clerk’s record and a reporter’s record pertaining to the issue of appellant’s indigence. TEX. R.
CIV. P. 145(g)(3).

        It is therefore ORDERED that the trial court clerk prepare, certify, and file a clerk’s
record containing those portions of the trial court’s record that pertain to the hearing on
appellant’s claim of indigence, including, at a minimum: the Statement of Inability to Afford
Payment of Court Costs and all documentary evidence filed by appellant; any contest motion and
documentary evidence filed by a party, the trial court clerk, or the court reporter; the notice of
hearing; the trial court’s order ruling on appellant’s claim of indigence and its findings in support
of the order; and the appellant’s motion for appellate review of the trial court’s order, including
any motions for extension of time to file the motion for review.

         It is further ORDERED that the court reporter prepare, certify, and file a reporter’s record
for the hearing on appellant’s claim of indigence. The reporter’s record must include a
transcription of the hearing, any and all exhibits admitted into evidence during the hearing, and
the trial court’s ruling.
       The clerk’s record and reporter’s record pertaining to the issue of appellant’s indigence
must be filed in this court within ten (10) days from the date of this order.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court